 
BILL OF SALE
 
This BILL OF SALE (the “Bill of Sale”), dated as of the 28th day of March 2013,
is made and delivered by INTERTAINMENT MEDIA, INC., a corporation formed under
the laws of Canada (“Seller”), to YAPPN ACQUISITION SUB, INC., a Delaware
corporation (“Buyer”), pursuant to, and subject to the terms of, the Asset
Purchase Agreement (the “Asset Purchase Agreement”) dated as of the date hereof
by and among Seller, Buyer and YAPPN CORP. (the “Company”). The terms of the
Asset Purchase Agreement are incorporated herein by reference and capitalized
terms used herein and not otherwise defined shall have the meaning ascribed
thereto in the Asset Purchase Agreement.
 
NOW, THEREFORE, subject to and in accordance with the terms and conditions of
the Asset Purchase Agreement and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby each agree as follows:
 
Seller hereby irrevocably and unconditionally sells, conveys, assigns, grants,
transfers and delivers to Buyer and its successors and assigns, to its and their
own use and benefit forever, and Buyer hereby purchases, acquires and accepts,
all of Seller’s right, title and interest in and to all of the tangible
Purchased Assets, free and clear of any liens, charges or other encumbrances.
 
All of the terms and provisions of this Bill of Sale shall be binding upon
Seller and its successors and assigns, and shall inure to the benefit of Buyer
and its successors and assigns.
 
This Bill of Sale is intended only to document the sale and assignment of the
tangible Purchased Assets to Buyer, and that the Asset Purchase Agreement is the
exclusive source of the agreement and understanding between Seller and Buyer
with respect to the Purchased Assets. Nothing in this Bill of Sale shall limit,
expand or otherwise affect any of the representations, warranties or covenants
contained in the Asset Purchase Agreement. To the extent any term or provision
herein is inconsistent with the Asset Purchase Agreement, the terms and
provisions of the Asset Purchase Agreement shall control.
 
This Bill of Sale may be executed in facsimile and in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute a single instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth above.
 
 
YAPPN ACQUISITION SUB, INC.
 
By:                                                                
Steven Wayne Parsons
President and Chief Executive Officer
 
 
INTERTAINMENT MEDIA, INC.
 
By:                                                                
Name:
Title:


 
 